Opinion issued April 23, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00953-CV



BARTHOLOMEW C. OKONKWO,  Appellant

V.

COMMISSIONER FOR LAWYERS DISCIPLINE,  Appellee



On Appeal from the 239th District Court
 Brazoria County, Texas
Trial Court Cause No. 42319



MEMORANDUM OPINION	Appellant has neither established indigence, nor paid all the required fees.  See
Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1
(listing requirements for establishing indigence); see also Tex. Gov't Code Ann. §§
51.207 (Vernon 2005), 51.208 (Vernon Supp. 2008); 51.941(a) (Vernon 2005),
101.041 (Vernon Supp. 2008) (listing fees in court of appeals); Fees Civ. Cases
B(1), (3) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellant Bartholomew C. Okonkwo did not adequately respond. 
See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary
dismissal of case).
	We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.